Citation Nr: 0721315	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  03-14 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had confirmed active service from at least 
October 1943 to March 1945.  At the veteran's request, VA is 
taking steps to further confirm the veteran's reported active 
service period as dating back to October 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter has been previously before the Board and 
remanded twice, most recently in June 2006.  The June 2006 
Board remand concerned the fact that the veteran had 
requested an opportunity to testify at a Board hearing but 
had not yet been afforded an opportunity to do so.  Following 
the June 2006 Board remand, the veteran was scheduled for a 
travel Board hearing in February 2007.  Two statements were 
submitted to VA in January 2007 indicating that the veteran 
was unable to attend the hearing, with one of the statements 
including the veteran's request that his representative make 
a hearing presentation in his absence.  The Board observes 
that the veteran's representative has subsequently submitted 
a presentation in the form of a written appellate brief.  The 
Board finds that the veteran's request has been fulfilled, 
and the veteran has been appropriately afforded the 
opportunity for a hearing on this appeal.

The appeal has been advanced on the docket pursuant to 38 
C.F.R. § 20.900 (2006) due to the veteran's advanced age.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for PTSD.  He 
essentially contends that he developed PTSD as a result of 
exposure to combat during World War II.  In particular, he 
has pointed to an October 1942 incident in which he sustained 
gunshot wound injuries to the right upper extremity while 
serving as a recognized guerilla in an action against hostile 
enemy forces.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).  If there is no 
verified combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 
Vet.App. 283, 288-89 (1994).

The Board notes that service connection was awarded for the 
residuals of gunshot wound injuries to the right upper 
extremity in a March 1972 rating decision, which implemented 
a January 1972 Board decision.  At that time, the Army had 
advised VA that the veteran did not have recognized guerilla 
service prior to October 1943.  Thus, the gunshot wound 
injuries sustained by the veteran in October 1942 were 
actually found to have preexisted his recognized periods of 
active duty.  However, because the veteran had been treated 
for right upper extremity problems during the recognized 
periods of active duty, service connection was awarded for 
the veteran's gunshot wound residuals on the basis of 
aggravation.

In November 2004, the veteran submitted documentation from 
the Department of the Army showing that he was awarded a 
Purple Heart in June 2004 due to wounds received as a result 
of hostile action.  Included among this documentation was a 
Permanent Order showing that this award was based on wounds 
sustained during a period of service on October 22, 1942.

The Board's February 2005 remand of this issue directed the 
RO to seek official verification from the National Personnel 
Records Center (NPRC) that the veteran's period of recognized 
active service included the occurrence of the combat wounds 
in October 1942.  In response to the RO's inquiry, the NPRC 
issued a June 2005 letter stating that that veteran's active 
service time was October 21, 1943 to February 11, 1946 and 
did not encompass any October 1942 combat event.  However, 
the veteran has submitted copies of what appear to be 
legitimate June 2004 Department of the Army correspondence 
items and certificates awarding the veteran a Purple Heart in 
recognition of combat wounds received on October 22, 1942.  
The Board believes that further steps should be taken to 
reconcile the conflicting indications in the record before 
any decisive determination of this issue on appeal.  

It appears to the Board that the critical question which has 
not been clearly answered in this case is the impact, if any, 
of the claimed award of a Purple Heart for combat injuries 
suffered in October 1942 on the NPRC's certification that the 
veteran did not have recognized service until a year later, 
beginning in October 1943.  

If the efforts to confirm the veteran's service status in 
October 1942 allow the RO to establish that the veteran had 
recognized service for VA compensation purposes at that time, 
then the veteran should be scheduled for a VA psychiatric 
examination to determine if he currently suffers from PTSD 
due to the October 1942 combat wounds.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should directly contact the 
Military Awards Branch, U.S. Army Human 
Resources Command, Department of the Army, 
200 Stovall Street, Alexandria, VA  22332-
0400.  The RO should furnish copies of all 
documents the veteran has submitted to 
demonstrate his receipt of the Purple 
Heart Medal as well as all certifications 
of service received to date from NPRC.  
The RO should request that the Army review 
such documents in light of the Army's own 
records and respond to the following:  

     a)  Was the veteran awarded the 
Purple Heart in June 2004 pursuant to 
Permanent Order 166-15 for wounds received 
as a result of hostile actions on October 
22, 1942?  

     b)  If so, what was the Army's 
finding as to the veteran's military 
status on October 22, 1942, and what is 
the impact of the Purple Heart award for 
combat related injuries on October 22, 
1942, on the NPRC's finding to date that 
the veteran did not have recognized 
service prior to October 1943?  

2.  If the above request for clarification 
from the Army results in a determination 
that the veteran did have recognized 
service for VA compensation purposes on 
October 22, 1942, then the veteran should 
be afforded a VA PTSD examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
necessary tests and studies should be 
accomplished.  The RO should inform the 
examiner of the verified stressor.  The 
examiner should specifically confirm or 
refute whether the veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD related to the stressor.  

3.  Thereafter, the RO should review the 
claims file and determine if service 
connection is warranted for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative should be provided with a 
supplemental statement of the case.  After 
the veteran is afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



